Citation Nr: 1214761	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  10-16 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss prior to April 23, 2011, and a rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from February 1943 to December 1946 and from October 1950 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran's case was previously before the Board, and a different Veteran's Law Judge, in May 2008.  In May 2008, the Board denied the Veteran's claim for entitlement to a disability rating in excess of 10 percent for bilateral hearing loss prior to December 21, 2001.  There is no indication in the claims folder that the Veteran has appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

The Board also remanded an issue characterized as entitlement to a rating in excess of 20 percent from November 30, 2007, for bilateral defective hearing.  (The Veteran was granted the 20 percent rating by way of a rating decision dated in December 2007.)  The Board determined that the Veteran had expressed disagreement with the rating action.  The agency of original jurisdiction was to issue a statement of the case (SOC) in response to the Veteran's disagreement.

The agency of original jurisdiction (AOJ) issued the SOC in November 2008.  The SOC indicated that there was no basis for a rating in excess of 10 percent from December 21, 2001, to November 30, 2007, and no basis for a rating in excess of 20 percent subsequent to November 30, 2007.  As the rating decision on appeal was issued in December 2007, the one-year period to appeal would expire during the 60-day period allowed for response to the SOC.  See 38 C.F.R. §§ 19.30, 20.302(b) (2008).  Thus, the Veteran had a 60-day period in order to perfect an appeal.  There is no indication in the claims folder that the Veteran made any submission to the AOJ within the 60-day period or within the month thereafter.  Accordingly, the Board finds that the issue is not appeal.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is included in the claims folder.  The Veteran submitted additional evidence at the hearing.  He also submitted a waiver of consideration of the evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2011).

The hearing record was left open to allow the Veteran to submit additional evidence.  He submitted a private audiology evaluation to the Board in April 2012.  The Veteran again waived consideration of the evidence by the AOJ.  The Board will consider the evidence submitted at the hearing and to the Board in its appellate review. 

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


REMAND

As noted in the Introduction, a prior Board action remanded the issue of entitlement to a disability rating in excess of 20 percent for service-connected bilateral hearing loss from November 30, 2007.  Also as noted in the Introduction, the Veteran was issued a SOC in regard to that issue and, based on the evidence of record, did not perfect an appeal.

The 20 percent rating, established by the rating decision of December 2007, was based on the results of a VA audiological examination conducted on November 30, 2007.  Audiometric testing at that time demonstrated the following decibel losses at the tested frequencies:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
70
75
75
65
LEFT
45
70
75
90
70

The Veteran had speech recognition scores of 68 percent for the right ear and 76 percent for the left ear.  

Evaluations of defective hearing range from noncompensable to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  Tables VI, VIa, and VII as set forth in the regulations are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85 Diagnostic Code 6100 (2007).

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2007).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2007).

The Veteran's hearing was evaluated under the criteria provided in Table VI and Table VII.  The results of the audiometric testing established a level V hearing loss in the right ear and a level IV hearing loss in the left ear.  The assigned evaluation is determined by mechanically applying the rating criteria to certified test results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The disability rating assignable would be 10 percent as a result of the examination of November 2007.  

The AOJ afforded the Veteran a VA audiological examination in October 2008.  Audiometric testing at that time demonstrated the following decibel losses at the tested frequencies:






HERTZ



1000
2000
3000
4000
Average
RIGHT
40
80
75
85
70
LEFT
45
75
80
85
71

The Veteran had speech recognition scores of 88 percent for the right ear and 76 percent for the left ear.  In applying the same rating criteria as before, the Veteran had level III hearing loss in the right ear and level IV hearing loss in the left ear.  Thus, a 10 percent rating was assignable based on the schedular rating criteria.  See 38 C.F.R. § 4.85.

The AOJ issued a rating decision that proposed to reduce the Veteran's then-assigned 20 percent rating for service-connected bilateral hearing loss to 10 percent in November 2008.  The rating decision noted that the reduction would be based on clear and unmistakable error (CUE) in the rating decision of November 30, 2007.  The November 2007 rating decision wrongly granted a 20 percent rating when the applicable rating criteria established that a 10 percent rating was warranted.  

The Veteran was given notice of the proposed reduction and provided with an opportunity for hearing in November 2008.  He did not respond to the notice.

The AOJ issued a rating decision to implement the reduction in March 2009.  The effective date of the reduction to 10 percent was as of July 1, 2009.  Notice of the rating action was provided to the Veteran in April 2009.  

The Veteran's current appeal stems from his disagreement with his established 10 percent disability rating for his service-connected bilateral hearing loss.

The Veteran was afforded a VA audiology examination in December 2009.  However, his disability rating remained unchanged.  He was examined again in April 2011.  Based on the results of that examination, his disability rating was increased to 30 percent, effective from the date of the examination in April 2011.

As noted in the Introduction, the Veteran submitted evidence of a private audiological evaluation that was received at the Board in April 2012.  The evaluation was done at Scripps Memorial Hospital in March 2012.  The results of audiometric testing presented measured decibel losses that were similar to those noted on multiple VA audiograms.  However, the Veteran's word recognition scores were lower than previously reported on VA examinations.

The Veteran had sought the private evaluation because he believes that VA's method of conducting hearing tests in soundproof booths is not an accurate measure of a hearing loss disability.  He further believes testing should be conducted in an environment where there is background noise present.  The private evaluation appears to have presented results consistent with this method of testing.

Included with the audiogram and assessment portion of the evaluation was a page that contained sentences listed as appearing on tracks of what is apparently recorded tracks of spoken words.  Individual words were either circled or underlined in a number of the sentences.  In addition, the top of the page contained a notation of Etymotic Research QuickSin which appears to be an indication that the private audiologist employed the QuickSin Speech-in-Noise Test as sold by Etymotic Research.  http://www.etymotic.com/pro/quicksin.aspx.  

As noted, the Veteran has disputed the methodology used by VA in evaluating hearing loss by means of puretone audiometric testing in a soundproof booth.  However, this method has been reviewed by, and accepted by the Court as reflected in the lengthy discussion of how VA tests for hearing loss in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In fact, an argument similar to that of the Veteran's was raised in Martinak and rejected by the Court.

In addition to the methodology used by VA in testing hearing loss, VA regulations prescribe that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist.  The regulation further provides that the examination must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  See 38 C.F.R. § 4.85 (a) (2011).

In reviewing the private audiological evaluation the Board cannot state with certainty that the word recognition scores obtained by the Veteran were through the use of the Maryland CNC word list.  This is a regulatory requirement in order for the Board to accept the private evaluation as probative evidence in evaluating the Veteran's hearing loss disability.

The Court has provided guidance to VA in such circumstances.  In Savage v. Shinseki, the Court said that where ". . . a private examination report reasonably appears to contain information necessary to properly decide a claim but it is 'unclear' or 'not suitable for rating purposes,' and the information reasonably contained in the report otherwise cannot be obtained. . ." VA has a duty to ask the private examiner to clarify the report.  24 Vet. App. 259, 269 (2011).  Moreover, the Savage case addressed the factual scenario that VA should have remanded to have a private examiner state whether the examiner relied on the Maryland CNC test in conducting the private audiological examinations at issue in that case.  Id at 270.  

On remand, the AOJ should contact the private examiner, either directly or through the Veteran, to resolve the question of whether the Maryland CNC test was used in the examination of March 2012.

In addition, the Veteran should be afforded a new VA examination after resolution of the prior question is accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.

The Veteran should also be advised that VA requires information regarding his private audiology evaluation of March 2012, specifically whether the Maryland CNC test was used in testing his speech recognition.  The Veteran should be asked to obtain this clarification from his audiologist or provide VA with the necessary information so that the AOJ can contact the audiologist and obtain the information.  He should be advised that, absent confirmation of the use of this test from the audiologist, the private evaluation may be assigned little or no probative value in adjudicating his claim.

2.  Following completion of the above, the Veteran should be afforded a VA audiology examination to assess his current level of bilateral hearing loss disability.  The claims folder must be provided to the examiner and reviewed as part of the examination.  The examiner must indicate in the examination report that such a review occurred.  

In addition to the necessary audiometric testing required for the examination, the examiner must address the effect of the disability on the Veteran's occupational functioning and daily activities.  

3.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal, to include consideration of a staged rating if appropriate.  If the benefit sought is not granted, the Veteran, and his representative, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

